 



Exhibit 10.30
FIFTH AMENDMENT TO THE
SCI 401(K) RETIREMENT SAVINGS PLAN
(AS AMENDED AND RESTATED JANUARY 14, 2004)
     WHEREAS, Service Corporation International (the “Company”) previously
adopted and maintains the SCI 401(k) Retirement Savings Plan, as amended and
restated effective January 14, 2004 (the “Plan”); and
     WHEREAS, the Company reserved the right to amend the Plan at any time; and
     WHEREAS, the Plan has been amended by the “First Amendment” dated
October 22, 2004, the “Second Amendment” dated December 8, 2004, the “Third
Amendment” dated February 25, 2005 and the “Fourth Amendment” dated December 20,
2006; and
     WHEREAS, the Company now desires to amend the Plan to change the schedule
of matching contributions;
     NOW, THEREFORE, the Plan shall be and hereby is amended, effective as of
January 1, 2008, as follows:
1. The schedule under which the Employer will make matching contributions equal
to the percentage of Elective Deferrals based on a Participant’s Years of
Service for Vesting purposes as found in item G.3(e). of the Plan’s Adoption
Agreement shall be amended to read as follows:

                          Participant’s Total Vesting Service   Matching
Percentage     Limit  
0-5
    75 %   up to     6%  
6-10
    100 %   up to     6%  
11 or more
    125 %   up to     6%  

2. Except as amended herein, the Plan is hereby specifically ratified and
affirmed.
     IN WITNESS WHEREOF, the Company has executed this Fifth Amendment this 19th
day of December, 2007.

          SERVICE CORPORATION INTERNATIONAL    
 
       
By:
  /s/ Jane Denton Jones    
Title:
  Vice President, Human Resources    
Printed Name:  Jane D. Jones
   

 